Citation Nr: 1723784	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as stiff and sore joints, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a left elbow disability, claimed as stiff and sore joints, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1968 to February 1969, and December 1990 to June 1991, including service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Notably, the issue of entitlement to service connection for sinusitis was granted during the pendency of this appeal in a March 2016 rating decision.  As the Board considers this a full grant of the benefit sought on appeal, the issue will not be addressed in the decision herein. 

The Veteran was scheduled for a Board hearing, but withdrew his hearing request in a February 2017 statement.  38 C.F.R. § 20.704(e).

The Board has recharacterized the Veteran's service connection claim for irritable bowel syndrome as entitlement to service connection for a gastrointestinal disorder, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for a left elbow disability and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disability did not have its clinical onset in service or within one year of separation, and is not otherwise related to active duty; degenerative disc disease of the lumbar spine was not manifested to a compensable degree within one year of separation from service.
CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability, claimed as stiff and sore joints, to include as due to an undiagnosed illness, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his left knee disability, also claimed as stiff and sore joints manifested by pain, began during service in the Persian Gulf and has continued since separation.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic disabilities, including arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases)

As noted above, the Veteran served in the Southwest Asia during the Persian Gulf War, on or after August 2, 1990.  38 U.S.C.A. § 1110.  Therefore, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317 (a)(1).

Here, the Veteran has a current diagnosis of degenerative joint disease of the left knee.  See January 2015 VA examination report.  Therefore, the first element of service connection is established.

Regarding the second element, in-service incurrence of a disease or injury, the Veteran's service treatment records do not identify any complaints, treatment for, or diagnosis pertaining to a knee disability.  In his July 1991 report of medical history at service separation, he specifically denied arthritis, bursitis, joint deformity, and a trick or locked knee, and clinical evaluation of the lower extremities was normal.  To the extent the Veteran currently asserts that his left knee pain began during active duty, the Board finds affords greater probative value to the contemporaneous service treatment records demonstrating a lack of left knee pain.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  As such, element two is not met, and the claim fails on this basis alone.

Finally, a nexus to service is also not established, as the only competent opinion of the record is against the claim.  Specifically, the January 2015 VA examiner opined that it was less likely than not that the Veteran's left knee disability was caused by or related to service, to include any exposure events in Southwest Asia.  The examiner, who acknowledged consideration of the Veteran's history of left knee pain since his more recent period of active duty, highlighted the fact that the Veteran's service treatment records were completely silent for any complaints, diagnosis, or treatment of the left knee.  He further explained that given the nature of the Veteran's current disability, namely "trace degenerative joint disease,"  it was "definitely more current and unrelated to any incident 25 years ago in service."  This opinion is highly probative, as it was rendered based on an interview and physical examination of the Veteran, considers the Veteran's pertinent history, and contains a detailed rationale.

There is no competent opinion to the contrary.  To the extent that the Veteran and his wife both assert that his left knee disability is the result of his active duty service, the Board finds that both individuals are not competent to do so, as the determination as to the etiology of degenerative joint disease is a complex medical question that is beyond the ken of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Furthermore, service connection is not warranted under 38 C.F.R. § 3.317.  Although the Veteran served in Southwest Asia, the preponderance of the medical evidence of record establishes that the Veteran's current knee disability does not fall under the Gulf War guidelines.  Specifically, the Veteran's left knee disability has been clinically diagnosed as degenerative joint disease, and therefore, is a condition with a clear and specific etiology and diagnosis.  Also, as noted above the January 2015 examiner opined that the Veteran's left knee disability is not related to any specific exposure events encountered by the Veteran in Southwest Asia.  Thus, service connection under the provisions of  38 C.F.R. § 3.317  is not warranted.  

Additionally, there is no evidence that the Veteran's left knee arthritis manifested to a compensable degree within a year of service to allow for presumptive service connection for a chronic disease.  Instead, the first evidence of degenerative joint disease is in 2014, approximately 23 years after service.  For similar reasons, a nexus through a continuity of symptomatology is not available.  See Walker, supra.  

Accordingly, for reasons outlined above, the preponderance of the evidence is against the claim of entitlement to service connection for a left knee disability.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left knee disability is denied. 


REMAND

Regarding the left elbow and gastrointestinal disabilities, the January 2015 VA examiner's opinion is inadequate, because he did not sufficiently address the nature and etiology of the Veteran's symptoms in light of his Persian Gulf service.  Thus, an addendum opinion is necessary.  Any outstanding VA and private treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3.  Then obtain an addendum opinion from a physician other than the January 2015 VA examiner addressing to the etiology of the Veteran's left elbow disability and gastrointestinal symptoms.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following a review of the claims file, including the lay statements regarding onset of symptomatology, the examiner is asked to address each of the following questions:

(a)  Please state whether the Veteran's left elbow and gastrointestinal symptoms are attributable to a known clinical diagnosis.  If there is no diagnosed disability to which the symptoms can be attributed, please state whether there are objective signs and symptoms of his left elbow and gastrointestinal complaints, and whether such represent an undiagnosed illness related to the Veteran's service in the Persian Gulf.

(b)  In regards to the private treatment records which include notations of gastroesophageal reflux disease (GERD), please state whether GERD is a functional gastrointestinal disorder or a structural gastrointestinal disease.

(c) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(d) If you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((c)(2) above), or a disease with a clear and specific etiology and diagnosis ((c)(3) above), then please opine as to whether it at least as likely as not (50 percent probability or greater) had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia.

In addressing these questions, the examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians, and that his reports (lay observations) must be considered in formulating the requested opinion.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  The Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

A robust rationale is requested.  If the examiner is unable to render an opinion without resorting to speculation, supporting rationale for that conclusion should be furnished.

4.  Then readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


